Case 3:11-md-02286-MMA-MDD Document 715 Filed 12/06/19 PageID.5115 Page 1 of 10



     MONTEVERDE & ASSOCIATES PC
   1 David E. Bower SBN 119546
     600 Corporate Pointe, Suite 1170
   2
     Culver City, CA 90230
   3 Telephone: (213) 446-6652
     Direct: (310) 210-0605
   4 Facsimile: (212) 601-2610

   5 ADEMI & O’REILLY, LLP
     Shpetim Ademi
   6 Robert K. O’Reilly

   7 John D. Blythin
     3620 East Layton Avenue
   8 Cudahy, WI 53110
     (414) 482-8000
   9 (414) 482-8001 (fax)
     jblythin@ademilaw.com
  10
     Attorneys for Lead Plaintiff Emir Fetai
  11

  12 JENNER & BLOCK LLP

  13 Amy M. Gallegos
     633 West 5th Street, Suite 3600
  14 Los Angeles, California 90071
     (213) 239-2208
  15 agallegos@jenner.com

  16 BAKER MCKENZIE

  17 Edward D. Totino
     1901 Avenue of the Stars, Suite 950
  18 Los Angeles, California 90067
     (310) 201-4728
  19 edward.totino@bakermckenzie.com

  20
       Attorneys for Defendants
  21

  22                               UNITED STATES DISTRICT COURT

  23                              SOUTHERN DISTRICT OF CALIFORNIA

  24 IN RE: MIDLAND CREDIT                               CASE NO. 11-md-2286-MMA (MDD)
     MANAGEMENT, INC., TELEPHONE                         Member cases: 16-cv-02786; 16-cv-01041
  25 CONSUMER PROTECTION ACT
     LITIGATION                                          JOINT MOTION OF PARTIES’
  26                                                     PROPOSED ADDITIONAL
                                                         DEPOSITION AND DISCOVERY PLAN
  27

  28
                                                     -1-
                                     Report of the Parties’ Discovery Plan
Case 3:11-md-02286-MMA-MDD Document 715 Filed 12/06/19 PageID.5116 Page 2 of 10



               On September 4, 2019, the Court ordered the Parties to meet and confer with respect to
   1

   2 Plaintiffs’ proposed additional discovery requests and submit a Joint Proposed Additional

   3 Deposition and Discovery Plan. Pursuant to the Court’s order, the parties submit the following

   4 Proposed Additional Deposition and Discovery Plan:

   5
          A.        Deposition of Alfred Collins
   6
               1.      Plaintiffs’ Statement: Plaintiffs, including the Individual 14 Plaintiffs referenced in
   7
       the Court’s Order of September 4, 2019, intend to take the deposition, including a request for
   8
       documents, of Alfred Collins (“Collins”). Alfred Collins is a former collection manager employee
   9

  10 of Defendants who filed a whistleblower lawsuit against Defendants that alleged, among other

  11 things, that Defendants violated the TCPA with respect to placing collection calls to consumers

  12 during the relevant time period. See, Alfred Collins v. Encore Capital Group, Inc., et al. Case No.

  13
       37-2016-00007600-CU-WT-CTL, filed March 7, 2016 (Cal. San Diego Cnty. Super. Ct.), writ of
  14
       mandate to seal complaint denied by Encore Capital Group, Inc v. The Superior Court of San
  15
       Diego County, No. D070649 (Cal. Ct. App. July 07, 2016) (unpubl.). See attached Complaint and
  16

  17 Writ. The Parties agree that any depositions of Collins must be taken within three months from the

  18 date that the Court issues its Order regarding the Joint Third-Party Discovery Plan.

  19           Defendants provided their proposed statement regarding Collins on the day that this joint
  20 motion must be filed, significantly handicapping Plaintiffs from having sufficient time to respond to

  21
       Defendants’ statements in this motion. Plaintiffs therefore suggest that any limitations on the
  22
       deposition be more fully discussed, and possibly ruled upon, at the proposed telephone status
  23
       conference on or around January 8, 2020 (see infra at 8). Plaintiffs disagree with, and object to,
  24

  25 Defendant’s prejudicial characterizations of Collins and his complaint. The purpose of this

  26 document is to address scheduling, and most of Defendants’ arguments about Collins are ultimately

  27 questions of fact addressing a witness’s credibility. Plaintiffs further object to Defendants’ proposed

  28
                                                        -2-
                                        Report of the Parties’ Discovery Plan
Case 3:11-md-02286-MMA-MDD Document 715 Filed 12/06/19 PageID.5117 Page 3 of 10



       limitations on Plaintiffs’ deposition of Collins. Briefly addressing Defendants’ enumerated points
   1

   2 infra at 5-6: 1) Defendants may object to questions regarding “communications with attorneys

   3 representing Midland” at the deposition, and not all such communications are privileged (for

   4 example, if non-attorneys were present, the crime-fraud exception, and/or other waiver of

   5
       privilege); 2) Defendants should not be the sole arbiter of whether documents are “stolen” or
   6
       privileged. Plaintiffs propose that Collins should produce documents pursuant to subpoena to
   7
       Plaintiffs’ counsel, who will subsequently share those documents with Defendants’ counsel, and
   8
       any issues with privilege may be addressed by the parties and the Court. Alternatively, Plaintiffs
   9

  10 propose that a Special Master review the documents and make the determination whether privilege

  11 applies, create a privilege log, and provide the parties the opportunity to object to the determination;

  12 3) Defendants have no grounds to insist that only one Plaintiff’s attorney attend Collins deposition.

  13
       Any material that is actually privileged can be stricken from the record. As the writ Defendants
  14
       mentioned in their statement was denied by the court, there is little likelihood that any privileged
  15
       information in Collins deposition would actually lead to disqualification; 4) Plaintiff’s object to
  16

  17 limiting their deposition time to 3.5 hours, but generally do not object to Defendants having equal

  18 time to question Collins in the deposition, or to allowing Midland to depose Collins separately; and

  19 5) rather than tying up Judge Dembin’s schedule for one or two days, Plaintiffs suggest that the

  20 Parties follow Judge Dembin’s Chambers Rules, § V(B) regarding “Disputes During Depositions.”

  21
       Plaintiffs’ counsel would not object to attempting to schedule the deposition on a date in which
  22
       Judge Dembin will likely be available by telephone, after consulting with his chambers.
  23

  24

  25          2.      Defendants’ Statement: Alfred Collins is not a “whistleblower.” He is a disgruntled

  26   former Midland employee who stole attorney-client privileged communications and attorney work

  27   product when he left the company in March 2015. The documents he stole included legal memos
  28
                                                       -3-
                                       Report of the Parties’ Discovery Plan
Case 3:11-md-02286-MMA-MDD Document 715 Filed 12/06/19 PageID.5118 Page 4 of 10



       advising on TCPA issues from the attorneys representing Midland in this MDL. After Collins left
   1

   2   Midland, he publicly filed a wrongful termination complaint that quoted the stolen, privileged

   3   memos (e.g., Collins Cplt., ¶¶ 72, 85) and also purported to describe privileged conversations he

   4   supposedly had with Midland’s in-house attorneys and outside counsel about the Company’s TCPA
   5
       compliance efforts. See, e.g., id., ¶¶ 25, 27, 28, 72, 77, 85, 90.
   6
              Collins is neither a lawyer nor a technology expert. He was a mid-level employee involved in
   7
       coordinating a project led by Midland’s in-house attorneys in response to the TCPA class actions that
   8
       originally comprised this MDL. His lawsuit against Midland alleged a highly improbable conspiracy
   9

  10 in which Midland’s in-house lawyers supposedly orchestrated a convoluted scheme to “fake” TCPA

  11 compliance through various means. His allegations are false—as are his descriptions of conversations

  12 he supposedly had with Midland’s in-house and outside attorneys.

  13
              Plaintiffs have already deposed Midland’s F.R.C.P. 30(b)(6) witness about the company’s
  14
       dialing technology during the putative class period. Their decision to rely on Collins signals
  15
       desperation more than anything else. Nevertheless, Midland does not object to Plaintiff’s request to
  16

  17 depose Collins, provided that (1) at least one half of the seven-hour deposition time is allotted to

  18 Midland so that it may question Collins as well; and (2) the deposition is limited to non-privileged

  19 facts and does not include questions about privileged communications or attorney work product.

  20 Midland also requests that the Court issue an order putting procedures in place to ensure that this

  21
       deposition does not result in the disclosure of Midland’s privileged communications, as detailed
  22
       further below.
  23
              To be absolutely clear, Midland does not waive, and has not waived, the privilege with respect
  24

  25 to this MDL, any case in it, its TCPA compliance procedures, or any other matters plaintiffs may

  26 attempt to raise at Collins’ deposition. Midland did everything it could to keep its privileged

  27 information from being disclosed—Collins was bound by a confidentiality agreement which he

  28
                                                       -4-
                                       Report of the Parties’ Discovery Plan
Case 3:11-md-02286-MMA-MDD Document 715 Filed 12/06/19 PageID.5119 Page 5 of 10



       ignored; Midland brought an emergency motion to seal his complaint when it was filed; Midland took
   1

   2 a writ when the motion to seal was denied. Collins’ unauthorized disclosure of privileged information

   3 does not effect a waiver or otherwise make Midland’s attorney-client communications and work

   4 product fair game in this MDL. See Dukes v. Wal-Mart Stores, 2013 WL 1282892, at *4-5 (N.D. Cal.

   5
       Mar. 26, 2013) (collecting numerous cases that holding that the unauthorized disclosure of privileged
   6
       materials does not effect a waiver).
   7
              Good cause exists for the Court to limit the Collins deposition on the front end so as to protect
   8
       the privilege. First, this is not the typical case where objections and instructions not to answer would
   9

  10 be sufficient to protect the privilege. Collins is hostile to Midland and has already demonstrated that

  11 he has no compunction about disseminating Midland’s privileged information. He is unlikely to

  12 comply with instructions from Midland’s counsel not to disclose privileged information. Second,

  13
       dealing with the fallout of the Collins deposition after the fact, through motions to seal testimony and
  14
       to disqualify counsel who were exposed to privileged information through Collins’ deposition, will
  15
       derail this MDL. See, e.g., Bona Fide Conglomerate, Inc. v. Sourceamerica, 2016 WL 4361808 at
  16

  17 *11-12 (S.D. Cal. Aug. 12, 2016) (disqualifying counsel who obtained and used opponent’s privileged

  18 information); McDermott Will & Emery LLP v. Sup.Ct. (Hausman) 10 Cal. App. 5th 1083, 1120-1122

  19 (2017) (same); Clark v. Superior Court, 196 Cal. App. 4th 37, 52-55 (2011) (affirming

  20 disqualification of counsel who “excessively reviewed” privileged documents stolen by the

  21
       defendant’s former employee).
  22
              Accordingly, Midland requests that the Court set the following rules and limitations on
  23
       Collins’ deposition:
  24

  25          1. Plaintiffs may not ask Collins about any communications with attorneys representing

  26              Midland, including both in-house and outside counsel.

  27

  28
                                                       -5-
                                       Report of the Parties’ Discovery Plan
Case 3:11-md-02286-MMA-MDD Document 715 Filed 12/06/19 PageID.5120 Page 6 of 10



              2. If plaintiffs wish to request documents in their subpoena, the subpoena must direct Collins
   1

   2              to deliver the documents to a deposition officer who will only be authorized to release the

   3              documents to Midland. This will prevent the disclosure of any stolen, privileged

   4              documents Collins still has in his possession.1 Any privileged documents produced by
   5
                  Collins will be destroyed, and any confidential Midland documents will be designated as
   6
                  such pursuant to the Protective Order. Once these steps are complete, plaintiffs who have
   7
                  signed the Protective Order may then access Collins’ production.
   8
              3. Only one attorney for plaintiffs may attend Collins’ deposition. No other plaintiff’s
   9

  10              counsel may attend or listen to the deposition in real time. In the event that Collins

  11              discloses privileged information during the deposition, this rule will avoid putting more
  12              than one plaintiff’s counsel in a position where they would be subject to disqualification.
  13
                  Once the deposition is complete, Midland will have the opportunity to redact any
  14
                  privileged material from the transcript. At that point, plaintiffs who have signed on to the
  15
                  protective order may obtain a redacted copy of the transcript.
  16

  17          4. The seven-hour deposition time shall be shared equally between one attorney representing

  18              all plaintiffs and counsel representing Midland. If plaintiffs exceed their allotted time, then

  19              Midland shall be entitled to an equal amount of additional time (i.e., if plaintiffs take five
  20              hours, then Midland is entitled to five hours notwithstanding Rule 30 (d)(1)).
  21
              5. If the Court is amenable, Midland believes it would be beneficial for the deposition to be
  22
                  conducted before Judge Dembin, so that any privilege issues can be immediately ruled
  23
                  upon.
  24

  25

  26

  27   1 Collins should not have any such documents, since his settlement agreement with Midland required him to
  28   return or destroy all of the documents he stole.
                                                       -6-
                                       Report of the Parties’ Discovery Plan
Case 3:11-md-02286-MMA-MDD Document 715 Filed 12/06/19 PageID.5121 Page 7 of 10



                   Plaintiffs have suggested that any proposed limitations on the Collins deposition be
   1

   2    discussed at a status conference on or around January 8, 2020.2 Midland agrees that this would make

   3    sense, especially since it is apparent from Plaintiffs’ response to Midland’s proposal that if these

   4    issues are not addressed on the front end, disputes arising from the Collins deposition will likely
   5
        derail this MDL and delay resolution on the merits.
   6
           B.      30(b)(6) Deposition regarding calling technologies and practices for calls made
   7
                   prior to September 1, 2014.
   8
                1. Plaintiffs’ Position: The Individual 14 Plaintiffs referenced in the Court’s Order of
   9

  10               September 4, 2019 have conferred and agree that, to the extent the Individual 14

  11               Plaintiffs desire to depose Defendants corporate representative regarding calling
  12               technologies and practices for calls made prior to September 1, 2014, the Individual
  13
                   Plaintiffs shall take such depositions, if needed, after the conclusion of the MDL.
  14
                2. Defendants’ Position: Defendants have no objection to deferring depositions on calling
  15
                   technologies and practices for calls made prior to September 1, 2014 until after the
  16

  17               conclusion of the MDL.

  18       C.      Deposition of Noble

  19            1. Plaintiffs intend to take the deposition, including a request for documents, of Noble
  20               Systems Corporation (“Noble”). Noble developed and marketed the technology that
  21
                   Defendants used to placing collection calls to Plaintiffs and other consumers during the
  22
                   relevant time period. This discovery will pertain to the technological capabilities of the
  23
                   collection software utilized by the Defendants. This discovery is necessary for
  24

  25               establishing whether the system used by the defendants is an automatic telephone dialing

  26

  27   2 Midland’s counsel is scheduled to be in a mandatory settlement conference with Magistrate Judge Brooks on

  28 January 8, 2020 beginning at 10:00 am, but is otherwise available the weeks of January 6 and January 13.
                                                         -7-
                                      Report of the Parties’ Discovery Plan
Case 3:11-md-02286-MMA-MDD Document 715 Filed 12/06/19 PageID.5122 Page 8 of 10



                  system. The Parties agree that any depositions of Noble must be taken within three
   1

   2              months from the date that the Court issues its Order regarding the Joint Motion for

   3              Additional Depositions and Discovery Plan.

   4           2. Defendants Position: Defendants do not object to plaintiffs’ proposal.
   5

   6      D.      Scheduling Matters.

   7
               1. Plaintiffs’ Position: The Plaintiffs respectfully request that the Court enter its order
   8
                  regarding the Parties’ Joint Motion for Additional Depositions and Discovery Plan
   9
                  before entering any order with respect to Plaintiff’s forthcoming Motion for Class
  10

  11              Certification and/or Defendants’ forthcoming Motion for Partial Summary Judgment so

  12              that the Parties may incorporate the relevant information discovered through third-party
  13              discovery. The Plaintiffs further request that the Court schedule a telephonic
  14
                  status/scheduling conference on or around January 10, 2020, to address further
  15
                  scheduling matters, including expert discovery and the continuance of Plaintiffs’
  16
                  forthcoming Motion for Class Certification and Defendants’ forthcoming Motion for
  17

  18              Partial Summary Judgment.

  19           2. Defendants’ Position: Defendants do not object to plaintiffs’ proposal.

  20

  21
       Respectfully submitted: December 6, 2019
  22

  23

  24
             ADEMI & O’REILLY, LLP                             MONTEVERDE & ASSOCIATES PC
  25      By: /s/ John D. Blythin                          By:/s/ David E Bower
             Shpetim Ademi                                     David E. Bower SBN 119546
  26
             Robert K. O’Reilly                                600 Corporate Pointe, Suite 1170
  27         John D. Blythin                                   Culver City, CA 90230
             3620 East Layton Avenue                           Tel: (310) 446-6652
  28
                                                        -8-
                                        Report of the Parties’ Discovery Plan
Case 3:11-md-02286-MMA-MDD Document 715 Filed 12/06/19 PageID.5123 Page 9 of 10



           Cudahy, WI 53110                              Dir: (310) 210-0605
   1       (414) 482-8000                                Fax: (212) 601-2610
   2       (414) 482-8001 (fax)                          Email:dbower@monteverdelaw.com
           jblythin@ademilaw.com
   3
                                  Attorneys for Lead Plaintiff Emir Fetai
   4

   5

   6
           JENNER & BLOCK LLP                            BAKER MCKENZIE
   7
        By: /s/ Amy M. Gallegos
   8       Amy M. Gallegos                               Edward D. Totino
           633 West 5th Street, Suite 3600               1901 Avenue of the Stars, Suite 950
   9       Los Angeles, California 90071                 Los Angeles, California 90067
           (213) 239-2208                                (310) 201-4728
  10       agallegos@jenner.com                          edward.totino@bakermckenzie.com
  11
                                         Attorneys for Defendants
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                   -9-
                                   Report of the Parties’ Discovery Plan
Case 3:11-md-02286-MMA-MDD Document 715 Filed 12/06/19 PageID.5124 Page 10 of 10




   1                                 CERTIFICATE OF SERVICE
   2   I, John D. Blythin, hereby certify that a copy of the foregoing JOINT REPORT OF PARTIES’
     THIRD PARTY DISCOVERY PLAN and this Certificate of Service is being filed via this Court’s
   3 CM/ECF system and served by First Class Mail and email on December 6, 2019, to the following:
     (if any)
   4

   5

   6
                                                       /s/ John D. Blythin_______
   7                                                   John D. Blythin
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                   - 10 -
                                   Report of the Parties’ Discovery Plan
